                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7    CATARINO GAMBOA-GARCIA,                             Case No. 2:19-CV-1430 JCM (EJY)
                 8                                        Plaintiff(s),                       ORDER
                 9           v.
               10     SEBRING CAPITAL PARTNERS
                      LIMITED PARTNERSHIP, et al.,
               11
                                                        Defendant(s).
               12
               13
                             Presently before the court is the matter of Gamboa-Garcia v. Sebring Capital Partners,
               14
                      Ltd. P'ship et al., case number 2:19-cv-01430-JCM-EJY.
               15
                             On October 23, 2019, the clerk of court filed a notice of intent to dismiss pursuant to
               16
                      Federal Rule of Civil Procedure 4(m), indicating that no proof of service had been filed as to
               17
                      defendant Sebring Capital Partners, Limited Partnership (“Sebring”). (ECF No. 12). Since that
               18
                      date, plaintiff Catarina Gamboa-Garcia has not responded to the notice or filed proof of service
               19
                      as to Sebring.
               20
                             Accordingly,
               21
                             IT IS HEREBY ORDERED that Gamboa-Garcia’s claims against Sebring in the matter
               22
                      of Gamboa-Garcia v. Sebring Capital Partners, Ltd. P'ship et al., case number 2:19-cv-01430-
               23
                      JCM-EJY, be, and the same hereby are, DISMISSED without prejudice.
               24
                             The clerk shall enter judgment accordingly and close the case.
               25
                             DATED March 3, 2020.
               26
               27                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
               28

James C. Mahan
U.S. District Judge
